Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2018

                                     No. 04-18-00368-CV

                   IN THE INTEREST OF B.J.B., ET. AL, CHILDREN,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 13-311-CCL
                        Honorable Michael P. Peden, Judge Presiding


                                        ORDER
        Appellant’s brief was due to be filed by October 31, 2018. Neither the brief nor a motion
for extension of time have been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court